Citation Nr: 1203550	
Decision Date: 01/31/12    Archive Date: 02/07/12

DOCKET NO.  05-15 764	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Propriety of a reduction from 100 percent to zero percent disability compensation for the residuals of non-Hodgkin's lymphoma.

2.  Entitlement to a total rating based on individual unemployability due to service-connected disability (TDIU).

3.  Entitlement to service connection for left neck scar and left axilla scars prior to October 14, 2010.

REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Veteran

ATTORNEY FOR THE BOARD

David S. Nelson, Counsel


INTRODUCTION

The Veteran served on active duty from December 1963 to December 1965.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a September 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  This case was previously before the Board in August 2009 and July 2010 and was remanded for additional development.

In August 2005 the Veteran presented testimony before RO personnel; in March 2009 the Veteran presented testimony before the undersigned Veterans Law Judge; transcripts of the hearings are of record.

In a rating decision of December 2003 the RO granted service connection (and an accompanying 100 percent evaluation) for non-Hodgkin's lymphoma, effective October 6, 2003, the date of receipt of the Veteran's claim for service connection.  However, the RO, in a rating decision of July 2004, proposed to reduce the Veteran's previously-assigned 100 percent schedular evaluation for non-Hodgkin's lymphoma to zero percent.  The RO, in a rating decision of September 2004, did, in fact, reduce the Veteran's 100 percent evaluation for service-connected non-Hodgkin's lymphoma to zero percent, effective January 1, 2005.  The Veteran voiced his disagreement with that reduction in benefits, and the current appeal ensued.

The issue of entitlement to a total rating based on individual unemployability due to service-connected disability (TDIU) is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


FINDINGS OF FACT

1.  The Veteran's non-Hodgkin's lymphoma has been in remission since completing chemotherapy in 2003, and he has undergone no therapeutic procedures for treatment of that disease since that time.

2.  The Veteran's fatigue has not resulted in any periods of incapacitation or the need for medication.

3.  Throughout the rating period on appeal, painful scars have been approximated, without limitation of function of the part affected.

4.  Left shoulder and left upper extremity pain are not related to his service-connected non-Hodgkin's lymphoma.


CONCLUSIONS OF LAW

1.  The 100 percent rating for non-Hodgkin's lymphoma was properly reduced to noncompensably disabling; the disability does not meet the criteria for a compensable rating.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.20, 4.117, Diagnostic Code 7715 (2011).

2.  The criteria for an initial compensable disability rating for chronic fatigue syndrome have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.88b, Diagnostic Codes 6399-6354 (2011).

3.  The criteria for an initial rating of 10 percent each, but no more, for a left axilla scar and a left neck scar during the entire appeal period prior to October 14, 2010 have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.118, Diagnostic Codes 7800-7805 (as in effect from August 30, 2002 through October 22, 2008); Diagnostic Codes 7800-7805 (effective from October 23, 2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

                                                      VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies in the instant case.

Duty to Notify

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

By correspondence, including that dated in December 2003, July 2005, December 2005, December 2009, and August 2010, the Veteran was informed of the evidence and information necessary to substantiate the claim, the information required of the appellant to enable VA to obtain evidence in support of the claim, the assistance that VA would provide to obtain evidence and information in support of the claim, and the evidence that should be submitted if there was no desire for VA to obtain such evidence.  In a March 2006 letter the Veteran received notice regarding the assignment of a disability rating and/or effective date in the event of an award of VA benefits.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  As VCAA notice was not completed prior to the initial AOJ adjudication of the claim, such notice was not compliant with Pelegrini.  However, as the case was readjudicated thereafter, there is no prejudice to the Veteran in this regard.  Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).  

As noted, the Veteran was originally service-connected for his non-Hodgkin's lymphoma in a December 2003 rating decision that assigned a 100 percent evaluation, effective October 6, 2003.  The Board notes that the Veteran's original 100 percent evaluation was in effect for less than two years from October 6, 2003, to the proposed reduction date of January 1, 2005.  Therefore, the stabilization provisions of 38 C.F.R. § 3.344, which attach to ratings that have been in effect for 5 years or more, do not apply.  The Board here notes that, generally, regulatory provisions normally applicable to reductions from 100 percent, and for rating reductions in general, are not applicable where, as here, the reduction is mandated by expiration of a time period set forth in the rating schedule.  See Rossiello v. Principi, 3 Vet. App. 430 (1992); 38 C.F.R. §§ 3.343, 3.344.

In fact, 38 C.F.R. § 3.344(c) expressly notes that conditions deemed likely to improve are outside the scope of that code section.  The original December 2003 rating decision informed the Veteran that the 100 percent evaluation was assigned under 38 C.F.R. § 4.117, Diagnostic Code 7715, during active disease or treatment of his non-Hodgkin's lymphoma.  That decision noted that there was a likelihood of improvement in his condition, therefore (as noted in the December 15, 2003 accompanying letter) the assigned 100 percent evaluation was not considered permanent and was subject to a future review examination six months following the cessation of treatment.

To the extent that the change in evaluation here could be considered a rating reduction, in July 2004 the RO prepared a rating decision proposing the reduction of the Veteran's evaluation from 100 percent to zero percent.  See 38 C.F.R. § 3.105(e).   The rationale behind this proposed reduction was set forth in that rating decision.  The Veteran submitted a letter in August 2004 disagreeing with the proposal, but did not submit any additional evidence within the 60 day time period.  The RO associated some additional VA treatment records with the file and issued a rating decision reducing the evaluation of the Veteran's service connected non-Hodgkin's lymphoma to noncompensably (0 percent) disabling.  Thus, the Veteran received proper notice and the procedural requirements of 38 C.F.R. § 3.105(e) were satisfied.

Duty to Assist

The Veteran's service treatment records are associated with the claims file, as are VA and private medical records.  The Veteran has undergone VA examinations that addressed the medical matters presented on the merits by this appeal.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA examinations obtained in this case are adequate, as they included an examination of the Veteran and elicited his subjective complaints.  The VA examinations described the Veteran's disability on appeal in sufficient detail so that the Board is able to fully evaluate the claimed disability.  In short, the Board finds that VA's duty to assist in obtaining a VA examination has been met.

The Board finds that there has been substantial compliance with its August 2009 and July 2010 remand instructions.  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).  In this regard, the Board notes that the requested opinion from a VA physician was obtained.  

The Veteran has not referenced any other pertinent, obtainable evidence that remains outstanding.  VA's duties to notify and assist are met, and the Board will address the merits of the claim.


ANALYSIS

The Veteran questions the propriety of the reduction in rating from 100 percent to zero percent for his service-connected non-Hodgkin's lymphoma.  In pertinent part, it is contended that, notwithstanding the fact that his non-Hodgkin's lymphoma has been described as "in remission," he continues to experience residuals related to the disorder.

Non-Hodgkin's lymphoma is evaluated as 100 percent disabling where there is evidence of active disease, or during the treatment phase for that disorder, with the 100 percent rating continuing beyond the cessation of any surgical, radiation, antineoplastic chemotherapy, or other therapeutic procedures.  Six months after discontinuance of the aforementioned treatment, the appropriate disability rating is to be determined by mandatory VA examination, with any change in evaluation based upon that or any subsequent VA examination being subject to the provisions of 38 C.F.R. § 3.105(e).  Where there is no evidence of any local recurrence or metastasis, evaluation is to be based upon any identified residuals of the disability.  Diagnostic Code 7715.

The RO granted the Veteran service connection (and an accompanying 100 percent evaluation) for non-Hodgkin's lymphoma, effective October 6, 2003, the date of receipt of the Veteran's claim for service connection.  However, following four months' treatment with chemotherapy, and a June 2004 VA medical examination showing that the Veteran's non-Hodgkin's lymphoma was in remission, the RO, in a rating decision of July 2004, proposed to reduce the Veteran's previously-assigned 100 percent schedular evaluation for non-Hodgkin's lymphoma to zero percent.  Following appropriate notice to the Veteran, the RO, in a rating decision of September 2004, did, in fact, reduce the Veteran's 100 percent evaluation for service-connected non-Hodgkin's lymphoma to zero percent, effective January 1, 2005.  The Veteran voiced his disagreement with that reduction in benefits, and the current appeal ensued.

Turning to the propriety of the discontinuance of the 100 percent rating and the assignment of a noncompensable disability rating beginning January 1, 2005, the evidence does not show that the Veteran received surgery, chemotherapy, or other therapeutic procedure for non-Hodgkin's lymphoma after 2003.  In February 2010 a VA oncologist (with 30 years experience) commented that the Veteran's "lymphoma remains in complete remission, 6.5 years after completing combination chemotherapy."

As for identified residuals of the Veteran's non-Hodgkin's lymphoma, by rating decision in March 2010, the RO has assigned a noncompensable rating for the Veteran's chronic fatigue, effective February 2, 2010.  By rating action in August 2011, the RO granted service connection for scars and assigned a 10 percent rating each for the Veteran's left axial and left neck scars, effective October 14, 2010.  The Board will review these evaluations.

Chronic fatigue syndrome is rated pursuant to Diagnostic Code 6354.  This code provides that symptoms that wax and wane but result in periods of incapacitation of at least one but less than two weeks total duration per year, or; symptoms controlled by continuous medication, warrant a 10 percent evaluation.  A 20 percent evaluation is warranted where there are chronic fatigue syndrome which are nearly constant and restrict routine daily activities by less than 25 percent of the pre-illness level, or; which wax and wane, resulting in periods of incapacitation of at least two but less than four weeks total duration per year.  For the purpose of evaluating this disability, the condition will be considered incapacitating only while it requires bed rest and treatment by a physician.  38 C.F.R. § 4.88b, diagnostic Code6354, Note.

After a careful review of the record (including VA examinations and the Veteran's own statements), the Board finds the Veteran's chronic fatigue syndrome to be of a noncompensable level of disability.  In order to receive a compensable evaluation the evidence must show that symptoms wax and wane but result in periods incapacitation of at least one but less than two weeks total duration per year, or; that symptoms are controlled by continuous medication.  Such is not shown here, and the Veteran has not asserted to the contrary.  The evidence does not reveal any history of incapacitating episodes requiring bed rest and treatment by a physician.  Furthermore, there is no evidence of continuous medication for the treatment and control of fatigue.  The Board reiterates that for the purpose of evaluation under Diagnostic code 6354, the condition will be considered incapacitating only while it requires bed rest and treatment by a physician.

In considering the Veteran's credibility, the Board finds that he has been consistent in his statements regarding his level of limitation due to fatigue and his symptoms.  Although the Veteran is credible, his statements, even when accepted as true, do not provide a basis for a higher evaluation.  In short, the Board concludes that chronic fatigue syndrome has been noncompensable throughout the period on appeal.

As for the Veteran's left axial and left neck scar, the Board concludes that initial 10 percent ratings for each scar of the left axilla and left neck for the entire appeal period, prior to October 14, 2010, is warranted.  The evidence indicates that the Veteran has complained of pain in the biopsy site in the left axilla and in the left neck.  He has indicated that he gets a sharp stabbing pain in both the left axilla and left side of the neck with movement (occurring up to 10 times a day and lasting seconds to minutes).  He has stated that both areas are tender upon touching.  Examination has revealed a 5 centimeter horizontal faint scar under the left axilla that is linear and superficial, stable, and non-tender.  There was minimal tenderness just superior to the scar, with no palpable mass.  The left neck scar is also linear and barely visible; there was minimal tenderness to palpation and no limitation to movement of the neck.

Under Diagnostic Code 7800, a 30 percent evaluation is warranted for disfigurement of the head, face or neck with visible or palpable tissue loss and either gross distortion or asymmetry of one feature or paired set of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or; with 2 or 3 characteristics of disfigurement.  The eight characteristics of disfigurement for evaluation purposes are: (1) a scar 5 inches or more (13 or more cm.) in length; (2) a scar at least 1/4 inch (0.6 cm.) wide at its widest part; (3) surface contour of scar elevated or depressed on palpation; (4) scar adherent to underlying tissue; (5) skin hypo-or hyper-pigmented in an area exceeding 6 square inches (39 sq. cm.); (6) skin texture abnormal (irregular, atrophic, shiny, scaly, etc.) in an area exceeding 6 square inches (39 sq. cm.); (7) underlying soft tissue missing in an area exceeding 6 square inches (39 sq. cm.); and (8) and indurated and inflexible in an area exceeding 6 square inches (39 sq. cm.).

Diagnostic Code 7801 provides ratings for scars, other than the head, face, or neck, that are deep or that cause limited motion.  Note (2) provides that a deep scar is one associated with underlying soft tissue damage.  Diagnostic Code 7802 provides ratings for scars, other than the head, face, or neck, that are superficial or that do not cause limited motion.  Superficial scars that do not cause limited motion, in an area or areas of 144 square inches (929 sq. cm.) or greater, are rated 10 percent disabling.  Diagnostic Code 7803 provides a 10 percent rating for superficial unstable scars.

Diagnostic Code 7804 provides a 10 percent rating for superficial scars that are painful on examination. Note (1) to Diagnostic Code 7804 provides that a superficial scar is one not associated with underlying soft tissue damage. 38 C.F.R. § 4.118.  Diagnostic Code 7805 provides that other scars are to be rated on limitation of function of affected part.  38 C.F.R. § 4.118.

While Diagnostic Code 7800 applies to scars to the head, face, or neck, the next higher 30 percent rating under that rating criteria requires evidence of either palpable tissue loss with gross distortion or asymmetry, which is not shown, or 2 or 3 characteristics of disfigurement.  The Veteran's scars are not greater than 5 inches in length and do not have 2-3 characteristics of disfigurement.

The Veteran's scars have never been noted to be deep or to have resulted in limited motion, and, as such, a rating in excess of 10 percent is not warranted under Diagnostic Code 7801.  The Board notes that consideration under Diagnostic Codes 7802, 7803, and 7804 would serve no benefit to the Veteran as the maximum rating allowed under those Diagnostic Codes is 10 percent.  Further, the Veteran's scars have not caused limitation of function of any affected part, therefore a rating under Diagnostic Code 7805 is not warranted.

The criteria for evaluating scars, under 38 C.F.R. § 4.118, Diagnostic Codes 7800 through Diagnostic Code 7805, were revised effective October 23, 2008.

Under the new Diagnostic Code 7800, ratings may be based on the number of characteristics of disfigurement present.  A rating of 30 percent is warranted where there are two or three characteristics of disfigurement.  A rating of 30 percent is also warranted where there is visible or palpable tissue loss and additional symptomatology.  The eight characteristics of disfigurement, as listed in Note 1, include the following: (1) scar five or more inches (13 or more centimeters) in length; (2) scar at least one-quarter inch (0.6 centimeters) wide at widest part; (3) surface contour of scar elevated or depressed on palpation; (4) scar adherent to underlying tissue; (5) skin hypo- or hyper- pigmented in an area exceeding six square inches (39 square centimeters); (6) skin texture abnormal (irregular, atrophic, shiny, scaly, etc.) in an area exceeding six square inches (39 square centimeters); (7) underlying soft tissue missing in an area exceeding six square inches (39 square centimeters); and (8) skin indurate and inflexible in an area exceeding six square inches (39 square centimeters).

Effective October 23, 2008, under Diagnostic Code 7801, burn scar(s) or scar(s) due to other causes, not of the head, face, or neck, that are deep and nonlinear in an area or areas of at least 6 square inches (39 sq. cm.) but less than 12 square inches (77 sq. cm.) warrant a 10 percent rating

Under revised Diagnostic Code 7802, burn scar(s) or scar(s) due to other causes, not of the head, face, or neck, that are superficial and nonlinear in an area or areas of 144 square inches (929 sq. cm.) or greater warrant a 10 percent evaluation.  Note (2) under that code provides that if multiple qualifying scars are present, assign a separate evaluation for each affected extremity based on the total area of the qualifying scars that affect that extremity.

Under the revised Diagnostic Code 7804, one or two scars that are unstable or painful warrant a 10 percent evaluation.  Note (2) for that code provides that if one or more scars are both unstable and painful, add 10 percent to the evaluation that is based on the total number of unstable or painful scars.

The revised Diagnostic Code 7805 provides that other scars (including linear scars) and other effects of scars evaluated under Diagnostic Codes 7800, 7801, 7802, and 7804 require the evaluation of any disabling effect(s) not considered in a rating provided under Diagnostic Codes 7800-04 under an appropriate diagnostic code.

As for Diagnostic Code 7800, as the Veteran's scars have neither palpable tissue loss with gross distortion or asymmetry, or 2 or 3 characteristics of disfigurement, a rating in excess of 10 percent under this provision is not for application.  As the Veteran's scars are not deep, a rating in excess of 10 percent is not warranted under Diagnostic Code 7801.  Consideration under Diagnostic Code 7802 is of no benefit to the Veteran as the maximum rating allowed under that diagnostic code is 10 percent.

As for Diagnostic Code 7804, the evidence reveals that only the neck and left axilla scars as painful, and unstable scars have not been shown.  Thus, a rating in excess of 10 percent under this provision is not for application.  As for the revised Diagnostic Code 7805, the Veteran's scars have been evaluated under Diagnostic Codes 7800, 7801, 7802, and 7804, and there are no other disabling effects to be considered.

In conclusion, the evidence of record supports a rating of 10 percent each for the Veteran's left neck and left axilla scars, but no higher, throughout the rating period on appeal.  The RO assigned the 10 percent ratings for each scar effective on October 14, 2010, the date of the VA examination which addressed those scars.  The examination report indicates, however, that the scars are the residuals of the 2003 biopsy for the service-connected lymphoma.  The Veteran reported during the examination that there was pain at the scar sites that appears to predate the October 2010 examination and has been present during the entire appeal period of the claim on appeal.  As such, the 10 percent rating for each scar is warranted prior to October 14, 2010 and during the entire appeal period.

The Board acknowledges that the Veteran is competent to give evidence about what he observes or experiences; for example, he is competent to report that his scars cause pain.  See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  In fact, it has been the credibility of the Veteran's reports of the symptoms he experiences that has in large part resulted in the 10 percent evaluations for his left axilla and neck scar.

The Veteran has also complained of pain with motion of the left shoulder as well as left upper extremity pain.  While some reduced left shoulder range of motion was noted at an October 2010 VA examination, the Board notes that neither the February 2010 VA oncologist nor the October 2010 VA examiner attributed any left shoulder or upper extremity residuals to the Veteran's non-Hodgkin's lymphoma, and the October 2010 VA examiner specifically stated that no such relationship existed.

While the Veteran has associated conditions such as left shoulder and left upper extremity pain to his non-Hodgkin's lymphoma, the Board notes that other than the Veteran's statements, there is no indication that these conditions are residuals of his non-Hodgkin's lymphoma.  In fact, the October 2010 VA examiner has specifically indicated that they are not related to his non-Hodgkin's lymphoma.  The Board also notes that pain alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted.  See Sanchez-Benitez v. Principi, 239 F.3d 1356 (Fed. Cir. 2001).  The Board notes that the Veteran is competent to provide testimony concerning factual matters of which she has first hand knowledge (i.e., experiencing or observing pain in his left shoulder).  Barr v. Nicholson, 21 Vet. App. 303 (2007); Washington v. Nicholson, 19 Vet. App. 362 (2005).  The Board notes, however, that a layperson is generally not deemed competent to opine on a matter that requires medical knowledge, such as the question of whether a chronic disability is currently present or a determination of etiology.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

In sum, the 100 percent rating for non-Hodgkin's lymphoma was properly reduced, and the preponderance of the evidence is against a compensable rating for non-Hodgkin's lymphoma.  Further, chronic fatigue syndrome has been noncompensable throughout the period on appeal, and the Veteran's left neck and left axilla scars have warranted 10 percent ratings throughout the rating period on appeal.  

In reviewing the foregoing, the Board has been cognizant of the "benefit of the doubt" rule, but there is not such an approximate balance of the positive evidence and the negative evidence to permit a more favorable determination.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

As for extraschedular consideration, the threshold determination is whether the disability picture presented in the record is adequately contemplated by the rating schedule.  Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  The Court clarified the analytical steps necessary to determine whether referral for extra-schedular consideration is warranted.  Either the RO or the Board must first determine whether the schedular rating criteria reasonably describe or contemplate the severity and symptomatology of the Veteran's service-connected disability. Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If so, then the assigned schedular evaluation is adequate, referral for extra-schedular consideration is not required, and the analysis stops.  If the RO or the Board finds that the schedular evaluation fails to reasonably describe or contemplate the severity and symptomatology of the Veteran's service-connected disability, then either the RO or the Board must determine whether the Veteran's exceptional disability picture includes other related factors such as marked interference with employment or frequent periods of hospitalization. Id. at 116.  If additional factors are found, then the RO or the Board must refer the matter to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether justice requires assignment of an extra-schedular rating. Id.  The evidence of record does not reveal that the Veteran's disability picture is so unusual or exceptional in nature as to render his schedular rating inadequate.  The Veteran's disability on appeal is not one that is rated by analogy, but, instead, has been evaluated under the applicable Diagnostic Code, 7715, that has specifically contemplated the level of occupational and social impairment caused by service-connected non-Hodgkin's lymphoma and the residuals thereof.  Therefore, referral for assignment of an extra-schedular evaluation in this case is not in order.  Floyd v. Brown, 9 Vet. App. 88, 95 (1996); Bagwell v. Brown, 9 Vet. App. 337 (1996).


ORDER

A compensable disability rating for non-Hodgkin's lymphoma, to include restoration of a 100 percent rating, is denied.

An initial compensable rating for chronic fatigue syndrome, throughout the rating period on appeal, is denied.

Initial ratings of 10 percent each for left neck scar and left axilla scars are warranted prior to October 14, 2010 and therefore are granted throughout the rating period on appeal, subject to the applicable law governing the award of monetary benefits.

REMAND

A claim for entitlement to a total rating based on individual unemployability due to service-connected disability (TDIU) is part of an increased rating issue when such claim is raised by the record and the Board has jurisdiction over the issue of TDIU because it is part of the claim for increased compensation.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  At his February 2010 VA examination the veteran indicated that he could only work 2 hours a day due to fatigue, and at his October 2010 VA examination the Veteran essentially asserted that he had missed 32 weeks of work the prior 12 months due to fatigue and depression (the Veteran is service-connected for PTSD).  Entitlement to a TDIU has not been adjudicated by the AOJ.  As such, it must be adjudicated by the AOJ prior to appellate consideration.

Accordingly, the case is REMANDED for the following action:

1.  Issue VCAA notice relative to the issue of entitlement to a TDIU.

2.  Undertake any other necessary development and then adjudicate the issue of entitlement to a TDIU rating.  If the benefit sought is not granted, the Veteran and his representative should be furnished with a Supplemental Statement of the Case, and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



____________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


